COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



C. CARLOS GARZA, JR., THE CARLOS
GARZA MINERAL LIMITED
PARTNERSHIP, MARIA C. GARZA,
THE MARIA C. GARZA LIMITED
PARTNERSHIP, AND CARLOS LINO
GARZA,

                            Appellants,

v.


PHIL WATKINS, P.C.,

                            Appellee.
§

 

§

 

§

 

§

 

§

 

 § 

 §

 §

No. 08-10-00197-CV

Appeal from the

County Court at Law No. 3

of Bexar County, Texas

(TC# 328876)


MEMORANDUM OPINION

	This appeal is before the Court on its own motion to determine whether it should be
dismissed.  Because Appellants have not filed a brief or a motion for extension of time, we dismiss
the appeal for want of prosecution.
	On October 29, 2010, the clerk of this Court notified Appellants that the brief was past due
and that no motion for extension of time had been received.  The clerk also informed the parties of
the Court's intent to dismiss the appeal for want of prosecution unless, within ten days of the notice,
a party responded showing grounds to continue the appeal.  To this date, no one has responded to
the clerk's letter.
	This Court has the authority to dismiss an appeal for want of prosecution when the appellant
has failed to file a brief in the time prescribed and gives no reasonable explanation for the failure to
do so.  Tex. R. App. P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.
- San Antonio 1998, no pet.).  Accordingly, we dismiss the appeal for want of prosecution.

						GUADALUPE RIVERA, Justice
November 30, 2010

Before Chew, C.J., McClure, and Rivera, JJ.